    _____________________________________________________________________________________
                          85 Broad St., Suite 501, New York, New York 10004
                                   t: 212.471.5100 f:212.471.5150
                                          friedmanvartolo.com

July 6, 2020

Hon. Cecelia G. Morris
United States Bankruptcy Court
Southern District of New York
355 Main Street
Poughkeepsie, NY 12601-3315

Re: Melissa L. Fields fka Melissa L Janosi - Case No.: 18-36355-cgm

Dear Chief Judge Morris:
Our office represents SN Servicing Corporation, as servicer for U.S. Bank Trust National
Association as Trustee of Chalet Series III Trust, a secured creditor of the above referenced Debtor.
Please be advised that the Motion for Relief from the Automatic Stay filed on May 28, 2020 (ECF
Docket No. 33) is hereby withdrawn as the Debtor has become post-petition current.

Should you have any questions concerning the foregoing, please do not hesitate to contact the
undersigned.
                                         Respectfully submitted,


                                                By: /s/ Katherine Heidbrink_________________
                                                Katherine Heidbrink, Esq.
                                                FRIEDMAN VARTOLO LLP
                                                Attorneys for Movant
                                                1325 Franklin Avenue, Suite 230
                                                Garden City, New York 11530
                                                T: (212) 471-5100
                                                F: (212) 471-5150

cc:
 Melissa L. Fields, Andrea B. Malin, Krista M. Preuss, U.S. Trustee
